 1                                                 THE HONORABLE RICARDO S. MARTINEZ
                                                   MAGISTRATE JUDGE BRIAN A. TSUCHIDA
 2

 3

 4

 5

 6

 7                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9   UNITED STATES OF AMERICA,                        Case No. CR19-141RSM
10
                              Plaintiff,              ORDER GRANTING DEFENDANT’S
11                                                    UNOPPOSED MOTION TO PERMIT
            vs.                                       INTERNATIONAL TRAVEL
12
     RAJNINDER JUTLA,
13
                             Defendant.
14

15

16         Having received and reviewed Defendant’s Unopposed Motion to Permit International

17   Travel, and being familiar with the records and files herein, the motion is hereby GRANTED.

18         It is therefore ORDERED that Defendant be permitted to travel internationally to India on

19   or around December 12 through December 21, 2019 in connection with her academic

20   coursework.

21

22

23

24

25
     ORDER GRANTING                                                                    LAW OFFICES
                                                                          CALFO EAKES & OSTROVSKY PLLC
     UNOPPOSED MOTION TO PERMIT                                             1301 SECOND AVENUE, SUITE 2800
     INTERNATIONAL TRAVEL - 1                                                 SEATTLE, WASHINGTON 98101
                                                                           TEL (206) 407-2200 FAX (206) 407-2224
 1          It is FURTHER ORDERED that Defendant’s counsel be permitted to temporarily release

 2   Defendant’s passport to her, with the understanding that the passport will be returned to her

 3   counsel on or before December 31, 2019 upon Defendant’s return to the United States.

 4          The Defendant shall comply with all directions from the Pretrial Services Office relating

 5   to such travel.

 6          DATED this 2nd day of December, 2019.

 7

 8

 9
                                                 A
                                                 RICARDO S. MARTINEZ
10                                               UNITED STATES DISTRICT JUDGE

11

12

13
     Presented by:
14
     CALFO EAKES & OSTROVSKY, PLLC
15
     By:    /s/ Angelo J. Calfo
16          Angelo J. Calfo, WSBA #27079

17
     Attorneys for Defendant Rajninder Jutla
18

19

20

21

22

23

24

25
     ORDER GRANTING                                                                     LAW OFFICES
                                                                           CALFO EAKES & OSTROVSKY PLLC
     UNOPPOSED MOTION TO PERMIT                                              1301 SECOND AVENUE, SUITE 2800
     INTERNATIONAL TRAVEL - 2                                                  SEATTLE, WASHINGTON 98101
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
